DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/665330 (U.S. 2020/0256739). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Application No. 16/665330 claims a device for centering a temperature measurement device inside a tube reactor that will be filled with catalyst, comprising a single inflatable bladder mechanically and fluidically attached to a centering ring (see claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art references are Brightling et al. (US 9,056,295 B2) and Johns et al. (US 7,836,919 B2).

Johns et al. discloses an inflatable bladder (see figures 44 and 45 and column 15, lines 22-32).
	Regarding claims 2 and 3, the prior art references fail to disclose or suggest a device wherein a pressurized gas conduit is located inside the centering ring and is fluidically attached to a compressed gas source; and wherein the single inflatable bladder is configured to center the centering ring within a reactor tube when inflated.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-8 are allowed.
	Regarding claim 4, Brightling et al. discloses a device for centering a temperature measurement device inside a tube reactor that will be filled with catalyst, comprising: a centering ring with an interior and an exterior, configured to accommodate a temperature measurement device (see Abstract; figures 1 and 2; and column 5, line 54 through column 6, line 31).
Johns et al. discloses an inflatable bladder (see figures 44 and 45 and column 15, lines 22-32).
The prior art references fail to disclose or suggest a device for centering a temperature measurement device inside a tube reactor that will be filled with catalyst, comprising: a centering ring with a pressurized gas conduit in the interior, a single inflatable bladder mechanically and fluidically attached to the exterior of the centering ring, the pressurized gas conduit fluidically attached to the centering ring such that a flow of pressurized gas exiting the pressurized gas conduit passes through a gas passage into the single inflatable bladder. 
Claims 5-8 depend on claim 4.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774